IN THE SUPREME COURT OF THE STATE OF DELAWARE

 BERNARD WOODS,                            §
                                           §
        Defendant Below,                   §   No. 227, 2015
        Appellant,                         §
                                           §   Court Below—Superior Court
        v.                                 §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §   Cr. ID No. 0708031045
                                           §
        Plaintiff Below,                   §
        Appellee.                          §

                           Submitted: December 17, 2015
                           Decided:   February 9, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                      ORDER

        This 9th day of February 2016, upon consideration of the appellant’s opening

brief, the appellee’s motion to affirm, and the record below, it appears to the Court

that:

        (1)   The appellant, Bernard Woods, filed this appeal from an April 1, 2015

Superior Court order denying his motion to vacate his weapon convictions and

sentences. The State of Delaware has filed a motion to affirm the judgment below

on the ground that it is manifest on the face of Woods’ opening brief that his

appeal is without merit. We agree and affirm.

        (2)   On February 28, 2008, Woods pled guilty to Delivery of a Narcotic,

Conspiracy in the Second Degree, Trafficking in Cocaine, Possession of a Deadly
Weapon by a Person Prohibited, and Possession of a Firearm During the

Commission of a Felony. Woods was sentenced to twenty-nine years of Level V

incarceration, suspended after fifteen years for decreasing levels of supervision.

Woods did not appeal the Superior Court’s judgment. Since 2008, Woods has filed

multiple, unsuccessful motions for postconviction relief under Superior Court

Criminal Rule 61 (“Rule 61”). 1 The United States District Court for the District of

Delaware denied Woods’ petition for habeas corpus review in 2013.2

       (3)    In September 2014, Woods filed a motion to vacate his weapon

convictions and sentences. The Superior Court denied the motion, finding that it

raised claims previously rejected and was procedurally barred under Rule 61. To

the extent Woods sought relief under Rule 35, the Superior Court stated that

Woods sentence was mandatory and could not be reduced or suspended. This

appeal followed.

       (4)    On appeal, Woods contends that the Superior Court erred in treating

his motion for relief under Superior Court Criminal Rule 35(a) like a motion for

relief under Superior Court Criminal Rule 35(b). Woods also asserts claims, raised




1
  Woods v. State, 2015 WL 409679 (Del. Jan. 27, 2015) (affirming Superior Court’s denial of
third motion for postconviction relief); Woods v. State, 2011 WL 339698 (Del. Feb. 1, 2011)
(affirming Superior Court’s denial of second motion for postconviction relief); Woods v. State,
2010 WL 1664008 (Del. Apr. 26, 2010) (affirming Superior Court’s denial of first motion for
postconviction relief).
2
  Woods v. Pierce, 967 F. Supp. 2d 1013 (D. Del. 2013).
                                              2
in previous postconviction motions, that his weapons convictions are the result of

fraud.

         (5)   We review the Superior Court’s denial of a motion for correction of

sentence for abuse of discretion.3 To the extent the claim involves a question of

law, we review the claim de novo.4 We review the Superior Court’s denial of a

motion for postconviction relief under Rule 61 for abuse of discretion and

questions of law de novo.5 The procedural requirements of Rule 61 must be

considered before any substantive issues are addressed.6

         (6)   To the extent Woods seeks relief under Rule 35(a), his attacks on his

convictions are outside the scope of Rule 35(a). 7 To the extent Woods seeks relief

under Rule 61, those claims are procedurally barred. Under Rule 61, a second or

subsequent motion for postconviction relief will be summarily dismissed, unless

the movant was convicted after trial and pleads with particularity the existence of

new evidence that creates a strong inference of actual innocence or a new rule of

constitutional law that is retroactively applicable.8 Woods pled guilty and has not

pled with particularity the existence of new evidence creating a strong inference of

actual innocence or a new rule of constitutional law that is retroactively applicable.

3
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
4
  Id.
5
  Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
6
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
7
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998) (concluding that challenges to validity of
convictions were outside scope of Rule 35(a)).
8
  Super. Ct. Crim. R. 61(d)(2).
                                               3
We conclude therefore that the Superior Court did not err in denying Woods’

motion to vacate his sentences and convictions.

       (7)    This is the sixth time Woods has appeared in this Court to challenge

his 2008 convictions.9 In our March 31, 2015 order dismissing Woods’ petition

for a writ of certiorari, which we found to be legally frivolous, we warned Woods

that that if he continued to file frivolous claims in this Court, he would be enjoined

from filing future claims in this Court.10 In our January 27, 2015 order affirming

the Superior Court’s denial of Woods’ third motion for postconviction relief, we

warned Woods that if he should again seek postconviction relief from his 2008

guilty plea, we would not invest judicial resources addressing claims previously

considered and rejected by the Superior Court, the United States District Court, or

this Court.11 We also cautioned Woods to be mindful of Rule 61(j). 12 Despite

these warnings, Woods filed this appeal, which again challenges the Superior

Court’s denial of claims that have been raised and rejected multiple times.

       (8)    In his motion and affidavit to proceed in forma pauperis, Woods

falsely certified that he had never been found by any court to have abused the


9
  See supra n.1. See also In re Woods, 2015 WL 1514975 (Del. Mar. 31, 2015) (denying petition
for writ of certiorari arising from Superior Court’s denial of Woods’ third motion for
postconviction relief); In re Woods, 2010 WL 2164529 (Del. May 28, 2010) (denying petition
for writ of certiorari based on this Court’s affirmance of the denial of Woods’ first motion for
postconviction relief).
10
   In re Woods, 2015 WL 1514975, at *2.
11
   Woods v. State, 2015 WL 409679, at *3.
12
   Id.
                                               4
judicial process by filing frivolous litigation and that the claims raised in this

matter have never been raised or disposed of before in any court. We therefore

deny Woods motion to proceed in forma pauperis nunc pro tunc. It is unlikely,

however, that the Court will ever be able to collect the required filing fee from

Woods. In the future, the Clerk of the Court is directed to refuse any filings from

Woods relating to his 2008 convictions and sentences unless the filing is

accompanied by the required filing fee or a completed motion to proceed in forma

pauperis with a sworn affidavit containing the certifications required by 10 Del. C.

§ 8803(e) and that motion is granted by the Court. 13

          NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                      Justice



13
     10 Del. C. § 8803(e) provides:
         When a court finds that a litigant has abused the judicial process by filing frivolous or
         malicious litigation, the court may enjoin that litigant from filing future claims without
         leave of court. When so enjoined, any future requests to file claims must be accompanied
         by an affidavit certifying that:
              (1) The claims sought to be litigated have never been raised or disposed of before in
              any court;
              (2) The facts alleged are true and correct;
              (3) The affiant has made a diligent and good faith effort to determine what relevant
              case law controls the legal issues raised;
              (4) The affiant has no reason to believe the claims are foreclosed by controlled law;
              and
              (5) The affiant understands that the affidavit is made under penalty of perjury.
                                                  5